DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.

Response to Amendment
The Amendment filed 04/25/2022 has been entered.  Claims 1-10 and 12-13 remain pending in the application.  Claims 6-10 and 13 have been rejoined.  Claim 11 has been canceled.  New 14 has been added.  

Election/Restrictions
Claims 1-5 and 12 are allowable. Claims 6-10 and 13, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 05/06/2021, is hereby withdrawn and claim6-10 and 13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey D. Karceski on 05/20/2022.
The application has been amended as follows: 
Regarding claim 1, please change “to removes gases therefrom” to “to remove gases therefrom”, in line 12.  
Regarding claims 4 and 9, please remove “Fe” from the list.
4. 	(Currently Amended)	The method according to claim 1, wherein the metal and/or metal alloy powders comprise one or more of the following metals: Ag, Al, Au, Be, Bi, Cu, Ce, Cr, [[Fe,]] Mo, Nb, Ni, Pb, Pd, Pt, Sn, Ta, Ti, V, W and Zn.

9. 	(Rejoined – Currently Amended)	The patterned composite metal according to claim 6, wherein the at least two different metals and/or metal alloys comprise one or more of the following metals: Ag, Al, Au, Cu, Cr, [[Fe,]] Mo, Nb, Ni, Pb, Pd, Pt, Sn, Ta, Ti, V, W and Zn.

Please cancel claim 11.  
Please add new claim 14:
14.	(New)	 A method of producing at least one patterned knife, comprising:
a) providing at least two different metal and/or metal alloy powders, wherein at least one of the metal and/or metal alloy powders comprises Fe,
b) filling a container,
b1) with the powders in different individual layers, wherein the individual power layers include at least two non parallel layers and/or non straight layers, or
b2) making a three dimensional non-solid body of one of the powders, which comprises least two non parallel parts or layers and/or non straight parts or layers, inserting said body in the container and filling the cavities in and around the said body completely with the other powder,
c) evacuating the container to remove gases therefrom and sealing the evacuated container,
d) subjecting the container to hot isostatic pressing to form a consolidated body comprising non parallel and/or non straight metal and/or metal alloy layers,
e) optionally subjecting the consolidated body to hot deformation to form an intermediate body having a thickness of 50 to 200 mm,
f) hot rolling the consolidated or the intermediate body in two perpendicular directions to form a plate,
g) cold rolling the hot rolled plate to form a cold rolled plate,
h) slitting the plate in two or more parts to form strips,
i) cutting the strips to form blanks,
j) using the blanks to form at least one knife, and
k) etching the at least one knife to reveal or enhance the pattern.

Allowable Subject Matter
Claims 1-10 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a method of producing a patterned composite metal plate, comprising: a) providing at least two different metal and/or metal alloy powders, wherein at least one of the metal and/or metal alloy powders comprises Fe, b) filling a container, bl) with the powders in different individual layers, wherein the individual power layers include at least two non parallel layers and/or non straight layers, or b2) making a three dimensional non-solid body of one of the powders, which comprises least two non parallel parts or layers and/or non straight parts or layers, inserting said body in the container and filling the cavities in and around the said body completely with the other powder, c) evacuating the container to removes gases therefrom and sealing the evacuated container, d) subjecting the container to hot isostatic pressing to form a consolidated body comprising non parallel and/or non straight metal and/or metal alloy layers, e) optionally subjecting the consolidated body to hot deformation to form an intermediate body having a thickness of 50 to 200 mm, f) hot rolling the consolidated or the intermediate body in two perpendicular directions to form a plate, and optionally one or more of g) cold rolling the hot rolled plate to form a cold rolled plate, h) slitting the plate in two or more parts, and i) etching the plate to reveal or enhance the pattern.  
The closest prior art is Ferry et al. (U.S. Patent Application Publication No. 2003/0162050) as set forth in the Final Rejection mailed 01/24/2022.  Applicant argues that claim 1 is amended to recite that the method of producing a patterned composite metal plate includes "providing at least two different metal and/or metal alloy powders, wherein at least one of the metal and/or metal alloy powders comprises Fe" (remarks, page 6).  Applicant argues that in contrast, Ferry et al. concerns a metal lamination method and structure that expressly excludes iron-containing metals (remarks, page 6).  Applicant argues that since Ferry et al. is directed to nonferrous, noncorrosive metals, the Applicant respectfully submits that, by amending claim 1 to encompass iron, Ferry et al. cannot anticipate any of the claims in the above-captioned patent application (remarks, page 6).  Applicant further argues that Applicant has amended claim 1 to recite that the method of producing a patterned composite metal plate includes "evacuating the container to remove gases therefrom and sealing the evacuated container" (remarks, page 6).  Applicant argues that as would be understood by those skilled in the art, when HIP-ing metals, gases and moisture are removed from the container, because any gases/moisture remaining in the container will impair the properties of the steel produced therein (remarks, page 6).  Applicant argues that in contrast, Ferry et al. describes a method for producing a metal laminate where inert gases 38 are pumped into the container/chamber 10 itself before the container 10 is subjected to further processing (remarks, page 7).  Applicant argues that Ferry et al. again fails to describe each and every feature recited by the claims, because Ferry et al. would not be understood to be discussing a HIP process (remarks, page 7).  These arguments have been fully considered and are persuasive.  
The references do not teach or suggest a) providing at least two different metal and/or metal alloy powders, wherein at least one of the metal and/or metal alloy powders comprises Fe, c) evacuating the container to removes gases therefrom and sealing the evacuated container, and d) subjecting the container to hot isostatic pressing to form a consolidated body comprising non parallel and/or non straight metal and/or metal alloy layers.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733